DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Regarding claim 3, it is unclear what an endothermic chemical foaming agent is as understood by one of ordinary skill in the art and the specification fails to detail or specify how endothermic a chemical foaming agent must be to be considered an endothermic chemical foaming agent.  It is similar to a relative term or a term of degree for claim construction purposes and similarly indefinite.
It is unclear if Applicant means that the chemical foaming agent has a certain specific heat or undergoes a certain chemical reaction while in the extruder such that the temperature of the system decreases as the chemical foaming agent absorbs heat endothermically.  Therefore, the claimed subject matter is rendered unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).
For the purposes of compact prosecution, Examiner has interpreted that any chemical foaming agent can be considered an endothermic chemical foaming agent.
Examiner recommends claiming the particular chemical foaming agent(s) where there is proper support in the specification where the specification does not provide adequate description of the definition of an endothermic chemical foaming agent.

Regarding claim 4, all known thermoplastics are organic, therefore recitation of the term organic thermoplastic is unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear whether the organic thermoplastic is intended to have a different claim scope from the scope of simply thermoplastic as there are no known inorganic thermoplastics.  Therefore, while Applicant can be their own lexicographer, the claimed subject matter is rendered unclear, vague and indefinite because it is unclear of the thermoplastic is limiting the organic base resin or whether the organic is limiting the thermoplastic base resin.
Since all organic base materials are not necessarily thermoplastic but all thermoplastics are necessarily organic materials, this renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) and a rejection under that statute is appropriate.
	For the purposes of compact prosecution, Examiner has interpreted that the recited base resin can be satisfied by any known thermoplastic, even if the reference does not say organic thermoplastic, a thermoplastic that includes carbon atoms will be interpreted as an organic thermoplastic (such as polypropylene, for example).

	Regarding claim 8, the pressure within the mold cavity lacks proper antecedent basis earlier in claim 8 and/or claim 1, and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear if the pressure within the mold cavity is necessarily measured and/or controlled or not.  The pressure of the barrel appears to have proper antecedent basis support in the claim from which it depends, claim 1.
	For the purposes of compact prosecution, Examiner has interpreted that the pressure of the mold cavity in most any system will be less than the pressure of the barrel in order for the chemical mixture which is extruded to flow and expand and foam into the mold cavity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ka (US 2007/0190198) and further in view of Sun (US 2016/0083570), and Suzuki (2002/0089078).

Regarding claim 1, Ka discloses similar materials as recited in the instant specification and accorded patentable weight in the claimed subject matter (see polypropylene/first resin and talc of [0034]) in a dual-hopper extruder (see Fig. 2) with a chemical foaming agent (see [0168]), however, fails to disclose:
“Wherein the second hopper includes a chemical foaming agent.”  
Rather than a hopper, the apparatus of Ka introduces the blowing agent via a port 115A of Fig. 3.
In the same field of endeavor of extruded articles as Ka (see title, abs), Sun discloses: an extruder with a hopper (see [0181]) for processing a mixture of polypropylene-talc (see [0174]-[0180]) and sodium bicarbonate ([0061] regarding sodium bicarbonate, [0174] regarding a generic flowing/blowing agent) at the approximate required temperature range (see [0200]), however fails to disclose:
“wherein a first one of the hoppers contains the base resin and a second one of the hoppers containing the chemical foaming agent”.  
To select a flowing agent of Sun in the dual-hopper apparatus, in the first and second hoppers, respectively, would have been the selection of a known material for its intended uses.  See MPEP 2144.06-07 regarding the obviousness of selection of a known design/material for its intended uses.  Doing so improved the foaming of the formed composition, which was desirable in Ka.
The combination Ka / Sun fails to disclose: wherein the injection molding method is utilized to mold a vehicle/car/bus/truck/auto heating, ventilation and air-conditioning (HVAC/AC) system.
In the same field of endeavor of injection molding as Ka (see title, abs), Suzuki discloses: wherein automotive/vehicle HVAC/AC system components can be manufactured by injection molding ([0001]).
To injection mold the component for an HVAC/AC system as in Suzuki in the method of Ka would have been the change in shape/configuration of a component to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(IV)(B) regarding the obviousness of a change in size or dimension of a component.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the blowing agent of Sun and the vehicle HVAC component of Suzuki with the two-stage/dual-hopper extrusion molding method of Ka to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved foaming of the composition/article and was a change in shape/configuration of a component, which was desirable in Ka.

	Regarding claim 3, the combination Ka / Sun / Suzuki discloses: wherein the chemical foaming agent is one of an endothermic chemical foaming agent (see Ka – PP with talc is disclosed).  Most any chemical foaming agent extruded with polypropylene, including he blowing agent of Sun will read on the claimed method).

Regarding claim 4, the combination Ka / Sun / Suzuki discloses: wherein the base resin is an organic thermoplastic (Ka discloses wherein the resin is polypropylene, which is understood to be thermoplastic as understood by one of ordinary skill in the art – see 112(b) rejection above – the polypropylene is interpreted as an organic thermoplastic).

	Regarding claim 8, the combination Ka / Sun / Suzuki discloses: wherein the pressure within the mold cavity is less than the pressure of the barrel (Ka [0014] discloses that heat and pressure are applied at the point of extrusion which is upstream/before the mold cavity).  The pressure of the mold cavity of the extruder of Ka under normal operation is such that plastic/resin flows from the barrel to the mold cavity necessarily.  One of ordinary skill in the art would recognize that the flow of resin follows the pressure drop along the flow path.  

Conclusion

The instant specification (see [0031]) indicates that the chemical foaming agent is sodium bicarbonate or citric acid but does not claim that specific chemical; which Examiner acknowledges is not present in the combination Ka / Sun / Suzuki.
Other prior art references Masunaga (JP 2013194196) and Hayashi (US 3874981) are generally related to injection molding of polypropylenes with talc but are deficient in failing to disclose the structure(s) of the hopper/extruder arrangement in a method for forming/molding HVAC components for vehicles/cars/automobiles and in disclosing sodium bicarbonate and/or citric acid.  Further search and consideration may show them combinable with references of record or newly cited references to render obvious the claimed subject matter(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743